Citation Nr: 0721662	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  04-17 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for a throat condition.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION


The veteran served on active duty in the military from June 
1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In June 2004, the veteran testified before a 
Hearing Officer at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2005, the RO sent a letter to the veteran 
notifying him that his appeal was being certified to the 
Board.  He was asked to notify VA if he wished to appear 
personally before the Board and give testimony concerning his 
appeal.  On that same day, his representative submitted a 
statement in support of the claims (VA Form 21-4138) to the 
RO requesting the veteran be scheduled for a hearing either 
before the Board at the RO (Travel Board hearing) or before 
the Board using video-conferencing technology (Video-
Conference hearing), whichever could be scheduled the 
soonest.  This must be done before adjudicating his claims.  
38 C.F.R. § 20.700(a) (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran either for a Travel 
Board hearing or a Video-Conference 
hearing, whichever can be scheduled 
soonest.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




